Citation Nr: 1827919	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-19 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating for ankylosing spondylitis in excess of 20 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 2001 to July 2001, and October 2004 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

The issue of reopening the claims of entitlement to service connection for conditions of the bilateral hand, bilateral knee, bilateral hips, and neck as secondary to his service-connected ankylosing spondylitis, as wells as a claim of entitlement to service connection for rheumatoid arthritis as secondary to his service-connected ankylosing spondylitis, has been raised by the record in the Veteran's June 2014 VA Form 9, Appeal to Board of Appeals', and the April 2018 Appellate Brief, but these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate claim forms.  38 C.F.R. § 19.9(b) (2017). 


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.  

The Veteran's ankylosing spondylitis is rated 20 percent disabling.  The Veteran asserts that his symptoms are more severe than the current disability rating reflects and a higher rating is warranted.  
In connection with his August 2011 claim for service connection for a back disability, the Veteran was afforded VA examinations in May 2012 and September 2016.  Upon review of the reports of examination, the Board finds that they are inadequate to rely upon in this case.

During the appellate term, in July 2016, the United States Court of Appeals for Veterans Claims (the Court) decided Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  Neither the May 2012 or September 2016 examinations appears to comply with 38 C.F.R. § 4.59 as interpreted in Correia.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include any information that ensures that there was testing in passive range of motion.  Similarly, it is unclear as to whether there was range of motion testing performed in both weight-bearing and nonweight-bearing.  Consequently, a remand is warranted for a new VA examination to be conducted in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.  

Additionally, the September 2016 VA examination report documents that the Veteran reported that he suffers from flare-ups and described the symptoms as low back pain.  The examination report also indicates that the examination was not conducted during a flare-up and that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  The report does not include an estimation of functional loss during a flare-up or explain why such estimation was not included.  It is therefore inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination to determine the current severity of his service-connected back disability.  The contents of the entire claims file  must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the disability should be reported in detail.

The examination should be conducted in accordance with the current DBQ, to include compliance with 38 C.F.R. 
§ 4.59 as interpreted in Correia.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The Veteran reported, at the time of the September 2017 VA examination, that he suffers from flare-ups consisting of low back pain.  If the examiner determines the Veteran is not currently suffering from a flare-up of his back disability, the examiner must also ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means.  The examiner must offer an estimate as to additional functional loss during flares regardless of whether the veteran is undergoing a flare-up at the time. 

A complete rationale for all opinions expressed is required. If the examiner determines that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  If the benefit sought on appeal is not granted in full, issue an SSOC to the Veteran and his representative, and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals





